ORDER
Shahzad Khaligh appeals the decision of the Bankruptcy Appellate Panel, which affirmed the bankruptcy court’s determination that Fred Hadaegh’s award of damages obtained against her was not dischargeable. See 11 U.S.C. § 523(a)(6). She argues that mutual collateral estoppel is not available in California when the prior determination was made in a confirmed arbitration award decision.
We disagree and, therefore, affirm for the reasons cogently set forth in the majority opinion of the Bankruptcy Appellate Panel. See Khaligh v. Hadaegh (In re Khaligh), 338 B.R. 817 (9th Cir.BAP 2006).
AFFIRMED.